Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey Supplement dated October 8, 2014 to Prospectuses dated September 5, 2014, for PruLife® Custom Premier II (2014) Variable Universal Life Contracts (for contracts issued on or after September 5, 2014) The Funds On or about November 24, 2014, one of the subadvisers for the PSF SP International Value Portfolio will change.Thornburg Investment Management, Inc. will be replaced by Lazard Asset management LLC.LSV Asset Management will continue to serve as a subadviser for the Portfolio after the subadviser change. PCP214SUP106
